 

Exhibit 10.1

SIXTH AMENDMENT TO THIRD AMENDED AND
RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
May 3, 2006 (this “Amendment”), to the Third Amended and Restated Credit
Agreement, dated as of June 30, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among General
Electric Capital Corporation (in its individual capacity, “GE Capital”), as
Agent (in such capacity, “Agent”), Inverness Medical Innovations, Inc.
(“Innovations”), Wampole Laboratories, LLC and Inverness Medical (UK) Holdings
Limited, as borrowers (“Borrowers”), the other Credit Parties signatory thereto,
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc., as documentation agent, co-syndication agent and lender, UBS Securities
LLC, as co-syndication agent, and the lenders signatory thereto from time to
time (collectively, the “Lenders”).

W I T N E S S E T H

WHEREAS, Lenders have requested, and Borrowers have agreed, to amend the Credit
Agreement such that any further amendment to the Credit Agreement with respect
to Section 8.2(c) thereof shall require full Lender consent.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.             Definitions.  Capitalized terms not otherwise defined herein
(including the Recitals) shall have the meanings ascribed to them in the Credit
Agreement.

2.             Amendments to Credit Agreement.

(a)           Amendment to Section 8.2(c) of the Credit Agreement.  As of the
Sixth Amendment Effective Date (as hereinafter defined), Section 8.2(c) of the
Credit Agreement is hereby amended by deleting such section in its entirety and
replacing it with the following:

“(c)         On the first day on which an Event of Default described in Sections
8.1(h) or (i) shall occur in respect of any Credit Party or immediately upon
acceleration of all or part of the Obligations in accordance with the terms
hereof, Lenders shall automatically and without further act be deemed to have
purchased participations in each of the US Term Loan, the US Revolving Loan and
the European Revolving Loan such that as a result of such deemed purchases, each
Lender shall hold an interest in each of the Loans (including principal,
interest and fee obligations of each Borrower in respect of each such Loan),
whether or not such Lender shall previously have participated therein, equal to
such Lender’s Reallocation Percentage thereof.  Each Lender, each Person
acquiring a


--------------------------------------------------------------------------------




 

participation from any Lender as contemplated by Section 9.1, each Borrower and
each other Credit Party hereby consents to the Reallocation Exchange.”

(b)           Amendment to Section 11.2(c) of the Credit Agreement.  As of the
Sixth Amendment Effective Date, Section 11.2(c) of the Credit Agreement is
hereby amended by deleting the word “and” after clause “(vi)” therein and
inserting a new clause “(viii)” at the end of the first sentence thereof as
follows:

“and, (viii) amend or waive Section 8.2(c) (which shall be deemed to affect all
Lenders).”

3.             Representations and Warranties.  To induce Agent and Requisite
Lenders to enter into this Amendment, the Credit Parties hereby, jointly and
severally, represent and warrant that:

(a)           The execution, delivery and performance by each Credit Party of
this Amendment and the performance of the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement”): (i) are within such Person’s
corporate, company or partnership power, as applicable; (ii) have been (or will
be prior to execution thereof) duly authorized by all necessary corporate,
limited liability company or limited partnership action; (iii) do not contravene
any provision of such Person’s charter, bylaws or equivalent constitutive
documents or partnership or operating agreement, as applicable; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (vi) do not result in the
creation or imposition of any Lien upon any of the property of such Person,
other than a Lien in favor of Agent; and (vii) do not require the consent or
approval of any Governmental Authority or any other Person except those which
will have been duly obtained, made or complied with prior to the Sixth Amendment
Effective Date.

(b)           This Amendment has been duly executed and delivered by or on
behalf of each of the Credit Parties.

(c)           This Amendment and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each of the Credit Parties, enforceable
against each of them in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, fraudulent conveyance or transfer or other
laws affecting creditors’ rights generally or by equitable principals of general
applicability.

4.             No Amendments/Waivers/Consents.  Except as expressly provided
herein (a) the Credit Agreement and the other Loan Documents shall be unmodified
and shall continue to be in full force and effect in accordance with their
terms, (b) the consents and agreements of the Agent and Requisite Lenders set
forth herein shall be limited strictly as written and shall not constitute a
consent or agreement to any transaction not specifically described in connection
with any such consent and/or agreement, and (c) this Amendment shall not be
deemed a waiver of any term or condition of any Loan Document and shall not be
deemed to prejudice any right or rights

2


--------------------------------------------------------------------------------




 

which Agent or any Lender may now have or may have in the future under or in
connection with any Loan Document or any of the instruments or agreements
referred to therein, as the same may be amended from time to time.

5.             Affirmation of Obligations.  Each of the Credit Parties hereby
acknowledges, agrees and affirms (a) its obligations under the Credit Agreement
and the other Loan Documents, including, without limitation, its guaranty
obligations thereunder, if applicable, (b) that such guaranty shall apply to the
Obligations in accordance with the terms thereof, (c) the grant of the security
interest in all of its assets pursuant to the Loan Documents, if applicable, and
(d) that such liens and security interests created and granted are valid and
continuing and secure the Obligations in accordance with the terms thereof.

6.             Outstanding Indebtedness.  Each of Borrowers and the other Credit
Parties hereby acknowledges and agrees that as of May 2, 2006, (a) the
outstanding balance of the European Revolving Loan is $28,000,000, (b) the
outstanding balance of the US Revolving Loan is $13,000,000, (c) the outstanding
balance of the US Term Loan is $45,000,000, and (d) the outstanding balance of
the European Term Loan is $0.

7.             Effectiveness.  Upon satisfaction in full in the judgment of
Agent of each of the following conditions, this Amendment shall be deemed
effective as of May 3, 2006 (the “Sixth Amendment Effective Date”):

(a)           Amendment.  Agent shall have received four (4) original signature
pages to this Amendment, duly executed and delivered by Agent, Requisite
Lenders, and each of the Credit Parties.

(b)           Representations and Warranties.  The representations and
warranties of or on behalf of each of the Credit Parties in this Amendment shall
be true and correct on and as of the Sixth Amendment Effective Date.

8.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.             Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

BORROWERS

 

 

 

 

WAMPOLE LABORATORIES, LLC

 

 

 

 

By:

/s/ David Teitel

 

Name: David Teitel

 

Title: Vice President

 

 

 

 

INVERNESS MEDICAL (UK) HOLDINGS LIMITED

 

 

 

 

By:

/s/ David Teitel

 

Name: David Teitel

 

Title: Authorized Signatory

 

4


--------------------------------------------------------------------------------




 

AGENT AND LENDERS

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Agent and Lender

 

 

 

 

By:

/s/ Andrew Cosgrove

 

 

Duly Authorized Signatory

 

 

 

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc.,

 

as a Lender

 

 

 

 

By:

/s/ Illegible

 

 

Duly Authorized Signatory

 

 

 

 

UBS AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Duly Authorized Signatory

 

 

 

 

By:

/s/ Richard L. Tavrow

 

 

Duly Authorized Signatory

 

5


--------------------------------------------------------------------------------


 

The following Persons are signatories to this Amendment in their capacity as
Credit Parties and not as Borrowers.

 

APPLIED BIOTECH, INC.

 

ADVANTAGE DIAGNOSTICS CORPORATION

 

FOREFRONT DIAGNOSTICS, INC.

 

INVERNESS MEDICAL INTERNATIONAL HOLDING CORP.

 

INVERNESS MEDICAL INTERNATIONAL HOLDING CORP. II

 

INVERNESS MEDICAL, INC.

 

INNOVATIONS RESEARCH, LLC

 

ISCHEMIA TECHNOLOGIES, INC.

 

IVC INDUSTRIES, INC.

 

INNOVACON, INC.

 

OSTEX INTERNATIONAL, INC.

 

SELFCARE TECHNOLOGY, INC.

 

BINAX, INC.

 

INVERNESS MEDICAL — BIOSTAR, INC.

 

 

 

 

By:

/s/ David Teitel

 

Name:

David Teitel

 

Title:

Vice President — Finance, Vice President — Finance,

 

 

Vice President — Finance, President, President,

 

 

Vice President — Finance, Vice President — Finance,

 

 

Vice President — Finance, Vice President — Finance,

 

 

Vice President — Finance, Vice President — Finance,

 

 

Vice President — Finance, Vice President — Finance,

 

 

Vice President — Finance, respectively

 

 

 

 

 

UNIPATH ONLINE, INC.

 

By:

/s/ Jay McNamare

 

 

Name: Jay McNamara

 

 

Title: Assistant Clerk

 


--------------------------------------------------------------------------------




 

 

CAMBRIDGE DIAGNOSTICS IRELAND LIMITED

 

DMD, DIENSTLEISTUNGEN & VERTRIEB FÜR MEDIZIN UND DIAGNOSTIK GMBH

 

INVERNESS MEDICAL CANADA, INC.

 

INVERNESS MEDICAL EURASIA LIMITED

 

INVERNESS MEDICAL FRANCE SAS

 

INVERNESS MEDICAL GERMANY GMBH

 

SCANDINAVIAN MICRO BIODEVICES APS

 

STIRLING MEDICAL INNOVATIONS LIMITED INVERNESS MEDICAL SWITZERLAND GMBH

 

UNIPATH DIAGNOSTICS GMBH

 

INVERNESS MEDICAL DEUTSCHLAND GMBH

 

INVERNESS MEDICAL JAPAN, LTD.

 

INVERNESS MEDICAL IBERICA, S.A.

 

INVERNESS MEDICAL SPAIN, S.L.U.

 

UNIPATH LIMITED

 

IVD MANAGEMENT LIMITED

 

 

 

 

By:

/s/ Duane L. James

 

Name:

Duane L. James

 

Title:

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

Authorized Person, Authorized Person,

 

 

respectively

 

 

 

 

INVERNESS MEDICAL INVESTMENTS, LLC

 

 

 

 

By:

/s/ Jay McNamara

 

Name:

Jay McNamara

 

Title:

Assistant Secretary

 

2


--------------------------------------------------------------------------------




 

.

INVERNESS MEDICAL INNOVATIONS, INC

 

 

 

 

By:

/s/ David Teitel

 

Name:

 

 

Title:

 

 

3


--------------------------------------------------------------------------------